USCA11 Case: 19-15064    Date Filed: 10/21/2020   Page: 1 of 6



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-15064
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 1:18-cr-00037-LAG-TQL-2



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

SHATAZ HAMPTON,

                                               Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                       ________________________

                             (October 21, 2020)

Before JILL PRYOR, BRASHER, and DUBINA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-15064       Date Filed: 10/21/2020   Page: 2 of 6



      Appellant Shataz Hampton (“Hampton”) appeals his convictions for armed

bank robbery, in violation of 18 U.S.C. § 2113(a), (d), and possession of a firearm

in furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A). On

appeal, Hampton argues for the first time that the evidence presented at trial was

not sufficient to support his convictions, and that his convictions should be

reversed to prevent a manifest miscarriage of justice. After reviewing the record,

and reading the parties’ briefs, we affirm the judgment of convictions.

                                          I.

      We ordinarily review de novo the sufficiency of the evidence, with all facts

and inferences drawn in favor of the government; however, when a defendant fails

to move for a judgment of acquittal, as Hampton did in this case, we will reverse a

conviction only if necessary to prevent a manifest miscarriage of justice. United

States v. Fries, 725 F.3d 1286, 1291 (11th Cir. 2013). “This standard requires [us]

to find that the evidence on a key element of the offense is so tenuous that a

conviction would be shocking.” United States v. Tagg, 572 F.3d 1320, 1323 (11th

Cir. 2009) (quoting United States v. Bender, 290 F.3d 1279, 1284 (11th Cir.

2002)).

      Additionally, credibility questions are the exclusive province of the jury, and

we assume that the jury answered them all in a manner that supports the jury’s

verdict. See United States v. Jiminez, 564 F.3d 1280, 1285 (11th Cir. 2009);

                                          2
          USCA11 Case: 19-15064       Date Filed: 10/21/2020   Page: 3 of 6



United States v. Thompson, 422 F.3d 1285, 1292 (11th Cir. 2005). We will not

review the jury’s credibility determination unless such testimony is incredible as a

matter of law. United States v. Feliciano, 761 F.3d 1202, 1206 (11th Cir. 2014).

Testimony is incredible when it is unbelievable on its face, such as where the

witness could not have possibly observed certain events or the events are contrary

to the laws of nature. Id. The fact that a witness has lied in the past and thought

the present testimony would benefit her does not make the testimony incredible.

Thompson, 422 F.3d at 1291.

                                         II.

      To be guilty of armed bank robbery, a defendant must knowingly take

money that belongs to a bank from a person by means of force, violence, or

intimidation and must place someone’s life in jeopardy by using a dangerous

weapon while stealing money. See 18 U.S.C. § 2113(a), (d). The government may

prove that a defendant used a firearm during a crime of violence by showing that

the defendant used or carried a firearm to carry out a robbery by means of

violence. See id. § 924(c)(1)(A).

      Hampton contends that his convictions should be reversed because his

codefendant Kamilya Whitlock (“Whitlock”) was the only person who identified

him as a participant in the Renasant Bank robbery and her testimony was

incredible. Hampton asserts that because Whitlock had already been convicted for

                                          3
          USCA11 Case: 19-15064       Date Filed: 10/21/2020   Page: 4 of 6



bank robbery, she was testifying in the hope she would receive a sentence

reduction, and this meant her testimony was not credible. Hampton also claims

that her testimony was not credible because she had previously told the police that

she had not seen Hampton with a firearm, but at Hampton’s trial, she testified to

the contrary. Thus, Hampton claims that his convictions should be reversed

because the only evidence to support the convictions was Whitlock’s incredible

testimony, which is not sufficient for a conviction.

      Based on our review of the record, we conclude that the government

presented sufficient evidence, in addition to Whitlock’s testimony, to support

Hampton’s convictions. The Renasant Bank employees testified that there were

two robbers, a man and a woman, and the robber who brandished the shotgun was

a man. The bank employees also testified, consistent with Whitlock’s testimony,

that the robber who jumped over the counter was a woman. The government

presented the evidence of a federal agent who testified that Hampton purchased a

shotgun a week before the robbery; that the shotgun was found in a vacant lot in

Hillsborough County, Florida, about a year after the robbery; and the lot where the

gun was found is approximately five miles from the residence of Hampton’s family

members and friends, whom he visited regularly. This testimony is consistent with

Whitlock’s testimony that after the robbery, she and Hampton drove to Tampa (in




                                          4
           USCA11 Case: 19-15064      Date Filed: 10/21/2020    Page: 5 of 6



Hillsborough County, Florida) and stayed with Hampton’s family and friends for

several days.

        Additionally, on cross-examination, Hampton’s counsel confronted

Whitlock with her prior statements to the FBI. A few weeks after the robbery,

during her interview with FBI agents, Whitlock admitted that she knew Hampton

but had never seen him with a gun. On cross-examination, she stated that she

misled the FBI agents because she believed that if she told them that Hampton had

a shotgun, the agents would know that she and Hampton had robbed the Renasant

Bank.

        Importantly, before Whitlock’s testimony and at the close of the evidence,

the district court instructed the jury that Whitlock was testifying in the hope of

receiving a lesser sentence than she would normally receive. The district court

cautioned the jury that a witness who hopes to gain more favorable treatment with

the government may have a reason to make a false statement; thus, the jury should

consider such testimony with more caution.

        Based on our review of the record, we conclude that there was no manifest

miscarriage of justice. See Fries, 725 F.3d at 1291. We do not review Whitlock’s

credibility because her testimony was not unbelievable on its face or contrary to

the laws of nature, and other evidence presented by the government corroborated

her testimony. See Feliciano, 761 F.3d at 1206. The fact that Whitlock had

                                           5
          USCA11 Case: 19-15064       Date Filed: 10/21/2020   Page: 6 of 6



previously lied to the FBI and was testifying in the hope of receiving a lesser

sentence does not make her testimony incredible. See Thompson, 422 F.3d at

1291. The jury’s verdict indicates that it chose to believe Whitlock’s testimony,

even with the district court’s cautionary instruction. Thus, the evidence of

Hampton’s identity at the bank is not so tenuous that a conviction would be

shocking or a manifest miscarriage of justice. See Tagg, 572 F.3d at 1323;

Jiminez, 564 F.3d at 1285.

      Accordingly, based on the aforementioned reasons, we affirm Hampton’s

convictions.

      AFFIRMED.




                                          6